PRESSRELEASE www.HelixESG.com Helix Energy Solutions Group, Inc. ·400 N. Sam Houston Parkway E., Suite 400·Houston, TX77060-3500· 281-618-0400·fax: 281-618-0505 For Immediate Release10-006 Contact:Tony Tripodo Date:April 28, 2010Title:Chief Financial Officer Helix Reports First Quarter 2010 Results HOUSTON, TX – Helix Energy Solutions Group, Inc. (NYSE: HLX) reported a net loss of $17.9 million, or $(0.17) per diluted share, for the first quarter of 2010 compared with net income of $53.5 million, or $0.50 per diluted share, for the same period in 2009, and a net loss of $55.7 million, or $(0.53) per diluted share, in the fourth quarter of 2009. First quarter 2010 results included the following items on a pre-tax basis: · A $17.5 million settlement of litigation related to a terminated 2007 international construction contract. · A net reduction of $5.2 million in the carrying values of certain oil and gas properties due primarily to the deterioration of field economics resulting from a significant decrease in natural gas prices. The net impact of these items in the first quarter, after income taxes, was $0.14 per diluted share. Owen Kratz, President and Chief Executive Officer of Helix, stated, “Our first quarter results reflected a continuation of the soft contracting services market along with our continued high internal vessel utilization associated with the development of our oil and gas properties. The oil and gas segment experienced an increase in production to 11.3 Bcfe due to the start up of production in our Danny oil field as well as increased Noonan gas production resulting from a key third party pipeline being back in service. We believe that the following factors should drive improved financial results the remainder of 2010: (1) contracting services activity levels have already begun to increase; (2) conversely, internal vessel utilization is winding down with the completion of the Phoenix subsea infrastructure; and (3) expected start up of oil and gas production from the Phoenix field later in the second quarter.” Fourth quarter 2009 results included the following items on a pre-tax basis: · Impairment charges of $55.9 million primarily associated with a reduction in carrying values of twelve oil and gas properties due to a revision in reserve estimates. · Non-cash exploration and other charges of $22.6 million primarily related to offshore lease expirations. The net impact of these items in the fourth quarter, after income taxes, was $0.49 per diluted share. First quarter 2009 results included the following items on a pre-tax basis: · Non-cash charges related to our convertible preferred stock, which reduced our net income applicable to common stock, totaling $53.4 million. · $73.5 million from the reversal of prior years’ accruals associated with disputed oil and gas royalties, based on a favorable court decision in early 2009. · $54.6 million in unrealized gains associated with mark-to-market accounting treatment for our 2009 natural gas hedges, which were cash settled over the second, third and fourth quarters of 2009. The net impact of these items in the first quarter of 2009, after income taxes, was $0.28 per diluted share. * Summary of Results (1)(2) (in thousands, except per share amounts and percentages, unaudited) Three Months Ended March 31, December 31, Revenues (3) $ $ $ Gross Profit : Operating (3) $ $ $ 18
